UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 20, 2012 Energy Services of America Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32998 (Commission File Number) 20-4606266 (I.R.S. Employer Identification No.) 100 Industrial Lane, Huntington, West Virginia25702-9694 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code:(304) 399-6315 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On June 20, 2012, Energy Services of America Corporation (the “Company”) held its Annual Meeting of Stockholders.At the Annual Meeting, stockholders considered the election of directors and the ratification of Arnett & Foster, P.L.L.C. as the Company’s independent registered public accountants.A breakdown of the votes cast is set forth below. 1.The election of directors For Withheld Broker Non-Votes Marshall T. Reynolds Jack M. Reynolds Douglas V. Reynolds Edsel R. Burns Neal W. Scaggs Joseph L. Williams Richard M. Adams, Jr. Keith Molihan Eric Dosch Nester S. Logan Samuel G. Kapourales 2. The ratification of the appointment of Arnett & Foster, P.L.L.C. as the Company’s independent registered public auditing firm for the year ending September 30, 2012. For Against Abstain Broker Non-Vote - Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ENERGY SERVICES OF AMERICA CORPORATION DATE:June 20, 2012 By: /s/ Edsel R. Burns Edsel R. Burns President and Chief Executive Officer
